Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-16-00035-CR

                                       John Gabriel SANCHEZ,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2013CR10432
                             Honorable Jefferson Moore, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: October 5, 2016

MOTION TO WITHDRAW GRANTED; AFFIRMED

           John Gabriel Sanchez pled no contest to a charge of evading arrest or detention in a vehicle

and true to an enhancement allegation as part of a plea agreement with the State. Pursuant to the

agreement, the trial court found Sanchez guilty, fined him $1,500, and sentenced him to ten years

in prison. The court suspended the sentence of confinement and placed Sanchez on community

supervision for a period of ten years. The State later filed a motion to revoke Sanchez’s community

supervision, alleging he violated various conditions of his community supervision. Sanchez pled

true to each of the allegations. After a hearing, the trial court found the allegations in the motion
                                                                                                         04-16-00035-CR


to revoke to be true, revoked Sanchez’s community supervision, and imposed a sentence of seven

years in prison. Sanchez timely appealed.

         Sanchez’s court-appointed appellate attorney filed a motion to withdraw and a brief in

which he concludes this appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967), High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Counsel sent copies of the

brief and the motion to withdraw to Sanchez and informed him of his rights in compliance with

the requirements of Kelly v. State, 436 S.W.3d 313 (2014). This court provided Sanchez with a

copy of the appellate record and set a deadline for Sanchez to file a pro se brief. No pro se brief

was filed.

         After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel this appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by Sanchez’s counsel and affirm the

trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997,

no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). 1


                                                             Luz Elena D. Chapa, Justice


DO NOT PUBLISH




1
  No substitute counsel will be appointed. Should Sanchez wish to seek further review of this case by the Texas Court
of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days after either this opinion
is rendered or the last timely motion for rehearing or motion for en banc reconsideration is overruled by this court.
See TEX. R. APP. P. 68.2. Any petition for discretionary review must comply with the requirements of rule 68.4 of the
Texas Rules of Appellate Procedure and be filed with the clerk of the Court of Criminal Appeals. See id. R. 68.3, 68.4.

                                                           -2-